Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendment and Remarks filed on 02/02/21 are acknowledged. 
Claims 2, 8-10, 13-15, 17-33, 36-40, 42-52, 57, and 62-85 were cancelled.
Claims 3-4, 6, 11, 35, 41, 53-56, and 60-61 were amended.
Claims 1, 3-7, 11-12, 16, 34-35, 41, 53-56, and 58-61 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/21/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Claim Objections
Claim 3 is objected to because of the following informalities: In claim 3, line 1, the space between the terms “where” and “in” should be deleted to recite “wherein.” Appropriate correction is required.
Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-7, 34, 56, 58, and 60-61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5).
Instant claim 1 is drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily. 
Weiss et al. teach a method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy (whole document). The method includes administering WTX101 monotherapy at a starting dose of 15-60 mg once daily on the basis of baseline NCC concentrations for the first 4-8 weeks, with response-guided individualized dosing for the remaining weeks up to 24. The patients at enrollment exhibited NCCcorrected, alanine aminotransferase or platelet levels according to the claimed criteria (Table 1). 
At 24 weeks, the enrolled patients met the criteria for treatment success: at least a 25% reduction in NCCcorrected as compared to the patient's NCCcorrected as measured prior to administration (mean NCCcorrected was reduced by 72% from baseline to week 24). Disease-related disability was significantly improved after treatment with WTX101 
Dosing regimens are complex (multiple divided doses with several hours of fasting for each dose) (2nd page – under “Research in context”). 
The dose of WTX101 was adjusted on the basis of various factors, including clinical chemistry and hematology, or NCC concentrations. The dose was temporarily reduced or interrupted after two consecutive reports of ALT or aspartate aminotransferase (AST) concentrations that were at least 2-5 times above the normal range, a reduction of 30% or more in baseline hemoglobin, or an increase of 4 points or more in neurological signs based on the UWDRS part Ill.
Synthetic liver function appeared to be stable with WTX101 over the 24-week study, and this was noted in all patients, regardless of whether they had evidence of cirrhosis (penultimate page, left hand column). 
Therefore, the limitations of claims 1, 6-7, 34, 56, 58, and 60-61 are anticipated by Weiss et al. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5), as applied to claims 1, 6-7, 34, 56, 58, and 60-61 above, in view of Ternansky et al. (US 2004/0019087 A1).
Instant claim 3 is drawn to the method of claim 1, wherein the 15 mg of bis-choline tetrathiomolybdate is administered as a delayed-release dosage form. 
The teaching of Weiss et al. is discussed above. 
Weiss et al. do not expressly teach a delayed release dosage form as recited in instant claim 3. 
et al. teach pharmaceutical compositions of thiomolybdate derivatives (Abstract). Example 5 discloses the preparation of bis(choline) tetrathiomolybdate ([0204]). Enteric coated preparations which can be used for oral sustained release administration, as well as coating materials including polymers with a pH-dependent solubility, polymers with a slow or pH-dependent rate of swelling, dissolution or erosion, etc. are disclosed ([0164]). Pharmaceutical compositions for oral delivery in the form of tablets and capsules are disclosed ([0175]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy by administering WTX101 monotherapy at a starting dose of 15-60 mg once daily, as taught by Weiss et al., in view of the enterically coated, sustained release tablet containing bis-choline tetrathiomolybdate, as taught by Ternansky et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Ternansky et al. teach that the enteric-coated preparations can be used for oral sustained release administration ([0164]). One of ordinary skill in the art would have found it obvious to prepare tablets containing bis-choline tetrathiomolybdate based on the teaching of Ternansky et al. and have a reasonable expectation of sustained release of the active ingredient, i.e., bis-choline tetrathiomolybdate, for a sustained therapeutic effect in the treatment of Wilson disease. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to 
Regarding instant claim 3, the limitation of a delayed release dosage form would have been obvious over the sustained release dosage form taught by Ternansky et al. ([0164]). 
Regarding instant claim 4, the limitation of a tablet or capsule would have been obvious over the tablets and capsules ([0175]) taught by Ternansky et al. 
Regarding instant claim 5, the limitation of a tablet would have been obvious over the tablets ([0175]) taught by Ternansky et al. 
Regarding instant claim 59, the limitation of an enterically coated tablet would have been obvious over the tablets ([0175]) and enterically coated preparations ([0164]), as taught by Ternansky et al. 

Claims 11-12, 16, 35, 41, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (“Bis-choline tetrathiomolybdate in patients with Wilson's disease: an open-label, multicentre, phase 2 study” Lancet Gastroenterol Hepatol. 2017 Dec;2(12):869-876. Epub 2017 Oct 5), as applied to claims 1, 6-7, 34, 56, 58, and 60-61 above.
Instant claim 11 is drawn to the method of claim 1, wherein the patient exhibits a reduction in NCCcorrected as measured after 48 weeks of administration as compared to the patient’s NCCcorrected as measured prior to administration.
The teaching of Weiss et al. is discussed above. 
et al. do not expressly teach that the patient exhibits a reduction in NCCcorrected as measured after 48 weeks of administration as compared to the patient’s NCCcorrected as measured prior to administration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method for treating Wilson's disease with bis-choline tetrathiomolybdate (WTX101) therapy by administering WTX101 monotherapy at a starting dose of 15-60 mg once daily, for a duration of 24 weeks, as taught by Weiss et al., extend the duration of the treatment regimen for another 24 weeks, and produce the instant invention.
One of ordinary skill in the art would have been motivated to extend the duration of the treatment regimen for another 24 weeks, for a total of 48 weeks, in order to continue the long-term treatment of a patient with Wilson Disease. Weiss et al. disclose that they are doing a 36-month extension study to further investigate the long-term safety and efficacy of WTX101 (penultimate page, right hand column). 
Regarding instant claim 11, the limitation of the patient exhibiting a reduction in NCCcorrected as measured after 48 weeks of administration as compared to the patient’s NCCcorrected as measured prior to administration would have been obvious over the a 36-month extension study to further investigate the long-term safety and efficacy of WTX101 (penultimate page, right hand column), as taught by Weiss et al.  
Regarding instant claim 12, the limitation of the patient exhibiting at least a 20% reduction in NCCcorrected as measured after 48 weeks of administration as compared to the patient’s NCCcorrected as measured prior to administration would have been obvious over the 36-month extension study to further investigate the long-term safety and efficacy of WTX101 (penultimate page, right hand column), and the at least 25% corrected as compared to the patient's NCCcorrected as measured prior to administration (mean NCCcorrected was reduced by 72% from baseline to week 24), as taught by Weiss et al.  
Regarding instant claim 16, the limitation of administering 30 to 90 mg of bis-choline tetrathiomolybdate would have been obvious over the 15-60 mg/day dose (1st page, under “Methods”), as taught by Weiss et al. The limitations of one or more of the markers a) – e) would have been obvious over the baseline markers disclosed in Table 1 by Weiss et al. which include an NCCcorrected of 3.6 (µmol/L).
Regarding instant claims 35 and 41, the limitations of the first and second dose levels (instant claim 35) and the abnormal test results (instant claim 41) would have been obvious over the patients receiving a starting dose of WTX101 of 15–60 mg/day on the basis of baseline NCC concentrations for the first 4–8 weeks, with subsequent response-guided individualised dosing over the remaining 24 weeks, and over the teaching that “At the discretion of the principal investigator, the dose of WTX101 could be adjusted by predefined increments on the basis of various factors, including clinical chemistry and haematology, clinical assessment, safety, and NCC concentrations” (3rd Page, left hand column), by Weiss et al. 
Regarding instant claim 53, the limitation of discontinuing treatment until the patient exhibits an improvement in the abnormal test result would have been obvious over the discontinued treatment for patients with ALT (alanine aminotransferase) increases of between 14.3 times and 29.3 times from baseline (5th Page, left hand column), as taught by Weiss et al. 
th Page, under “Results”), as taught by Weiss et al. 
Regarding instant claim 55, the limitation of the second dose of 15 mg every other day would have been obvious over the dose of 15 mg for six patients at week 24 (4th Page, under “Results”), and over the teaching that “At the discretion of the principal investigator, the dose of WTX101 could be adjusted by predefined increments on the basis of various factors, including clinical chemistry and haematology, clinical assessment, safety, and NCC concentrations” (3rd Page, left hand column), by Weiss et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-7, 11-12, 16, 34-35, 41, 53-56, and 58-61 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16/997,928 (the ‘928 Application). 
they are drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claim 1 of the ‘928 Application recites that the patient exhibits at least a 25% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration, whereas instant claim 1 does not recite this limitation.
However, instant claim 6 recites that the patient exhibits at least a 20% reduction in NCCcorrected at or after 24 weeks of administration as compared to the patient’s NCCcorrected prior to administration. One of ordinary skill in the art would have found the reduction in NCCcorrected at or after 24 weeks as recited in the instant claim 6 obvious over claim 1 of the ‘928 Application. 
Therefore, instant claims are obvious over claims of the ‘928 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 3-7, 11-12, 16, 34-35, 41, 53-56, and 58-61 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-29 and 31-33 of copending Application No. 17/182,227 (the ‘227 Application). 
they are drawn to a method of treating Wilson Disease in a patient in need thereof, comprising administering 15 mg of bis-choline tetrathiomolybdate once daily, and therefore, encompass overlapping or coextensive subject matter. 
One difference is that claim 8 of the ‘227 Application recites five specific levels of abnormal test results in the patient with Wilson Disease, whereas instant claim 1 does not recite this limitations. However, instant claim 41 recites the same abnormal test results in the patient with Wilson Disease.
Another difference is that claim 8 of the ‘227 Application recites several steps of reducing the dose of bis-choline tetrathiomolybdate in specific scenarios, whereas instant claim 1 does not recite these specific steps/scenarios. One of ordinary skill in the art in the art would have found it obvious to modify the dosage of the bis-choline tetrathiomolybdate taught in the instant claims based on the abnormal test results in order to achieve the desired therapeutic efficacy. 
Therefore, instant claims are obvious over claims of the ‘227 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615